DETAILED ACTION
This Office action is in response to Amendment filed on 06/29/2022.  Claims 1, 2, 4, 5, 7-11, 13, 14, 16-20, and 22-25 were pending with claims 1, 10, and 19 amended, claims 3, 6, 12, 15, and 21 canceled, and claims 22-25 newly added.  Claims 1, 2, 4, 5, 7-11, 13, 14, 16-20, and 22-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:







CLAIM AMENDMENTS
1.	(Currently Amended) A computer-implemented method comprising:
determining that a user who is interacting with a system is requesting to perform an action;
receiving a request to access a computing service that is in response to the user requesting to perform the action;
determining a context of the action;
in response to receiving the request to access the computing service, accessing status data that indicates a status of the computing service;
based on the status of the computing service, determining that an accuracy of data output by the computing service has decreased;
determining that the context of the action affects the accuracy of the data output by the computing service;
determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system;
based on determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system and determining that the context of the action affects the accuracy of the data output by the computing service, generating instructions for the computing service to respond to the request by outputting data with the decreased accuracy; and
providing the computing service the instructions for the computing service to respond to the request by outputting data with the decreased accuracy.

10.	(Currently Amended) A system, comprising:
one or more processors; and
memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
determining that a user who is interacting with a system is requesting to perform an action;
receiving a request to access a computing service that is in response to the user requesting to perform the action;
determining a context of the action;
in response to receiving the request to access the computing service, accessing status data that indicates a status of the computing service;
based on the status of the computing service, determining that an accuracy of data output by the computing service has decreased;
determining that the context of the action affects the accuracy of the data output by the computing service;
determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system;
based on determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system and determining that the context of the action affects the accuracy of the data output by the computing service, generating instructions for the computing service to respond to the request by outputting data with the decreased accuracy; and
providing the computing service the instructions for the computing service to respond to the request by outputting data with the decreased accuracy.
electronically communicating address information for the load balancer to at least one address resolution server on the network, the address information enabling the plurality of processing resources to determine an electronic address of the load balancer through communication with the at least one address resolution server; 
wherein electronically receiving registration requests from at least some of the plurality of processing resources occurs subsequent to communicating the address information to the at least one address resolution server. 

19.	(Currently Amended) One or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
determining that a user who is interacting with a system is requesting to perform an action;
receiving a request to access a computing service that is in response to the user requesting to perform the action;
determining a context of the action;
in response to receiving the request to access the computing service, accessing status data that indicates a status of the computing service;
based on the status of the computing service, determining that an accuracy of data output by the computing service has decreased;
determining that the context of the action affects the accuracy of the data output by the computing service;
determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system;
based on determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system and determining that the context of the action affects the accuracy of the data output by the computing service, generating instructions for the computing service to respond to the request by outputting data with the decreased accuracy; and
providing the computing service the instructions for the computing service to respond to the request by outputting data with the decreased accuracy.
















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “based on the status of the computing service, determining that an accuracy of data output by the computing service has decreased; determining that the context of the action affects the accuracy of the data output by the computing service; determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system; based on determining that the decreased accuracy of the data output by the computing service does not prevent the user from completing the action using the system and determining that the context of the action affects the accuracy of the data output by the computing service, generating instructions for the computing service to respond to the request by outputting data with the decreased accuracy” as stated in claim 1 (and similarly in claims 10 and 19).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1, 2, 4, 5, 7-11, 13, 14, 16-20, and 22-25 indicated that claims 1, 2, 4, 5, 7-11, 13, 14, 16-20, and 22-25 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446